Opinion by

Greene, J.
Maugb sued Thompson before a justice of tbe peace on a note of twenty-five dollars, “ for services rendered to James Donaldson, deceased.” Plaintiff *343got judgment for the amount of tbe note. Defendant took the case to the district court by certiorari, and moved the court to reverse the judgment of the justice, on the ground that no consideration was given by plaintiff for the note. Motion overruled, and this ruling’is brought up for correction as error. ; -
It appears that the note was given by Thompson, as administrator of the estate of Donaldson, and hence it is assumed that there could be no;consideration to Thompson, the maker of the note. It seems that there was a statement of accounts between the'parties and that the amount of the note was found to be due from the estate to Maugh. To satisfy that claim then due against the estate the administrator gave his individual note due in nine months. The administrator haying satisfied that claim against the estate, would, in the ordinary course of business, be likely to charge the amount over to the estate.. This transaction in connection with the' forbearance, in extending the time of payment, became a sufficient consideration for the note.
The nature of this transaction — the willingness of the administrator to give his own note upon a forbearance of nine months*time — very strongly implies an admission of assets in his hands belonging to the estate.
"Where an administrator submits to an arbitration it has, been regarded as an admission of assets. B'k of Troy v. Topping, 13 Wend. 557; 2 Greenl. Ev. § 374; Story on P. Notes, §§ 53, 181.
If a mere submission to arbitration is an admission of assets, is it not afortiori where the administrator gives his own obligation for the claim against the estate ?
The very act of giving anote is prima facie evidence of a consideration, and every legal intendment will-favor such consideration until the contrary is proved. In this case there is no suchcontrary proof; but there is much in all the *344circumstances to favor the legal presumption of consideration.
F. Bangs, for plaintiff in error.
P. Smith and J. Kelso, for defendant.
Judgment affirmed.